Citation Nr: 0601102	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-22 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for low back 
disability. 

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

3.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, wherein the RO denied the claims for 
service connection for low back disability, peripheral 
neuropathy and depression.  The veteran timely appealed the 
RO's adverse determination, and this appeal ensued.

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Oakland, California.  A copy 
of the hearing transcript has been associated with the claims 
file.   


FINDINGS OF FACT

1.  A low back disability, spondylolysis/spondylolisthesis, 
was not present when the veteran entered active service, but 
there is clear and unmistakable evidence that spondylolysis 
existed prior to his examination, acceptance, and enrollment 
into military service and was not aggravated by service.  

2.  The record does not contain any competent medical 
evidence establishing that the veteran's post-service 
diagnoses of depression and peripheral neuropathy of the 
lower extremities are either etiologically related to service 
or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a low back disability are not met.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

2.  The criteria for establishing entitlement to primary and 
secondary service connection for depression are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005). 

3.  The criteria for establishing entitlement to primary and 
secondary service connection for peripheral neuropathy of the 
lower extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
September 2004.  In particular, the September 2004 letter 
informed the veteran that to substantiate his service 
connection claims he must demonstrate that he has a current 
disability that is related to service.  The veteran was 
instructed to submit or identify evidence relevant to his 
claims, to include a statement from a doctor, private or VA.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
In addition, the April 2004 statement of the case and 
September 2004 supplemental statement of the case informed 
the veteran of the laws and regulations pertaining to his 
claims.  Thus, the discussion contain in these letters, as 
well as the substance of information provided in the 
statement and supplemental statement of the cases, 
collectively furnished the veteran notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the veteran provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his claims for service connection.

Although the notice required by the VCAA may not have been 
provided until after the RO adjudicated the veteran's claims 
in September 2003, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

Regarding VA's duty to assist, service medical records, post-
service VA treatment and examination reports, statements and 
sworn hearing testimony of the veteran are of record.  Also, 
the veteran was examined by VA in June 2003 for the purpose 
of determining the etiology of any currently present low back 
disability. 

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of service 
connection for depression and peripheral neuropathy of the 
lower extremities, the Board notes that 38 U.S.C. § 5103A(d) 
places a duty on VA to provide a medical opinion when such an 
opinion is necessary to make a decision on the veteran's 
claim for disability compensation.  See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003).  VA's duty to assist in 
this manner does not arise automatically.  VA's obligation 
under 38 U.S.C. § 5103A(d) to provide the veteran with a 
medical opinion is triggered only if the evidence of record 
demonstrates "some causal connection between his disability 
and his military service."  Wells, 326 F.3d at 1384.  Here, 
the Board observes that while the record evidence does 
contain various diagnoses of depression/major depressive 
disorder and peripheral neuropathy of the lower extremities, 
the veteran's service medical records do not reflect any 
subjective complaints or clinical findings for either 
depression or peripheral neuropathy.  Thus, in the absence of 
a clinical account noted during the veteran's period of 
service, there exist no basis on which to request an opinion 
to address whether his current depression and peripheral 
neuropathy of the lower extremities may be associated with 
his service.  Accordingly, under these particular 
circumstances, the Board finds that VA did not have a duty to 
assist in this regard that remains unmet.

II.   General Service Connection Laws and Regulations 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A.
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Even if there is no record of psychosis in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2005).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2005).  However, VA's Office of General 
Counsel has held that service connection may be granted for 
diseases, but not defects, of congenital or developmental 
origin.  See VAOPGCPREC 82-90.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994). In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995). Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

III.  Analysis

1.  Low Back Disability

The veteran maintains that his preexisting congential low 
back disability was aggravated by strenuous physical activity 
performed during boot camp.  (Transcript (T.) at pages (pgs.) 
3, 6, 8).  The veteran maintains that he did not experience 
any symptoms as result of his low back disability prior to 
service entrance.  (T. at page (pg.) 6). 

Service medical records reflect that upon enlistment into the 
United States Navy, the veteran's spine was found to have 
been "normal" (see July 1964 enlistment examination 
report).  On a July 1964 Report of Medical History, the 
veteran indicated that he had never worn a back support.  In 
July 1964, he was seen for a backache.  At that time, the 
examiner reported that the veteran had a long history of back 
trouble.  An examination of the spine showed slight 
lumbosacral muscle spasm.  The veteran was given medication.  
In January 1966, the veteran was seen admitted to the 
hospital with complaints of back and neck pain.  He related 
that three and one-half years prior to service entrance, he 
had been involved in a motor vehicle accident and had 
sustained injuries to his neck and back.  He indicated that 
civilian physicians had told him that he had degenerative 
disc disease.  Upon physical evaluation, the veteran had a 
normal gait with no restriction upon forward bending.  He 
stood on his toes and heels.  His knee reflexes were both 
hypoactive but equal.  The veteran's ankle jerks were normal.  
There was good strength in the extensors hallucis longus, 
extensor digitorum longus and posterior compartments of both 
legs.  There was no evidence of any significant sensory 
deficits.  There was some mild low back distress on straight 
leg raising on either side and to percussion over the spinous 
processes of the thoracic and lumbar vertebrae over both 
sacro-iliac joints, but none was more than slightly 
uncomfortable.  Jugular compression did not provoke any 
radicular signs or symptoms.  X-rays of the low back were 
normal and revealed no evidence of disc disease.  

In February 1967, the veteran was referred to the hospital 
with a history of posterior cervical and lumbosacral pain 
following a motor vehicle accident in 1962.  The examiner 
noted that since the accident, the veteran had had low back 
pain, which was localized to the lumbosacral junction.  His 
symptoms were noted to have been aggravated by prolonged 
standing or walking.  The veteran described having difficulty 
sleeping because of his neck and back pain.  He stated that 
he was unable to fulfill his duties because of his pain and 
that his current treatment was ineffective.  On admission in 
February 1967, flexion of the lumbar spine was somewhat 
limited due to pain in the lumbosacral region.  There was a 
vague, non-localized tenderness but no radicular pain with 
palpation of the gluteus region or sciatic region in the 
thigh.  Palpation of the lumbosacral spine was within normal 
limits.  There was no paravertebral muscle spasm.  Straight 
leg lifting, bilaterally, produced pain only beyond 90 
degrees.  Deep tendon reflexes and neurosensory function of 
the lower extremities were normal.  X-rays of the lumbosacral 
spine were essentially within normal limits with the 
exception of some spondylolysis at L5 on the left.  There was 
also some tendency toward transitional vertebra in L-5; 
however, there was normal lumbar curvature and no evidence of 
spondylolisthesis.  A diagnosis of spondylolysis at L5 on the 
left was entered.  

In March 1967, a Physical Evaluation Board determined that 
the veteran had spondylolysis at L5 on the left that had 
existed prior to service and had not been incurred in or 
aggravated by service. 

Post-service VA and private medical evidence, dating from 
March 2001 to August 2004, is of record.  When seen in a 
private clinic in May 2001, the veteran complained of "neck 
pain" for the previous nine months after his truck had 
"jolted."   An October 2002 report, submitted y L. A. T., 
Ph.D., reflects that the veteran complained of having low 
back and neck pain since the summer of 2000.  Dr. T. reported 
that the veteran had been a truck driver for over ten years.  
A private magnetic resonance imaging scan of the lumbar spine 
(MRI) performed in December 2002 showed L5-S1 possible Grade 
I spondylolisthesis as manifested by bilateral pars defects 
and three to four millimeter anterior displacement of L5 on 
S1.  There was a three millimeter disc/annulus bulge with 
endplate ridging rolled up in the offset between posterior 
margins of inferior L5 endplate and superior S1 endplate.  
There was likely posterolateral L5-S1 fusion, bilaterally.  
L5 and S1 facet joints appeared partially fused.  Subsequent 
private treatment reports contain diagnoses of 
spondylolisthesis, intervertebral disc degeneration, lumbar 
radiculopathy, and lumbar disc degeneration (see private 
treatment reports, dated in December 2002 and January 2003, 
respectively) 

A June 2003 VA peripheral nerve examination report reflects 
that the examiner had reviewed the entire claims file prior 
to examining veteran.  The veteran reported a history with 
respect to his low back, which is consistent with that 
previously reported in this decision.  In addition, the 
veteran related that in 1982, he underwent a fusion at L5-S1 
because of a slipped disc.  He indicated that the surgery was 
successful and that he did not have any low back symptoms 
until 2001, when he began driving an eighteen-wheel "rig 
truck" over building roads.  He reported that the constant 
bouncing caused him to have severe pain in his neck and 
lumbar areas.  The veteran related that his symptoms went 
from bad to worse.  The VA examiner related that the veteran 
was eventually placed on disability through workman's 
compensation.  

After an examination of the lumbar spine, the VA examiner 
entered a diagnosis of lumbar degenerative disc disease with 
L5-S1 radiculopathy.  The VA examiner opined that the veteran 
had been involved in a motor vehicle accident in the early 
1960's and that he was known to have an L5 spondylolisthesis, 
which was not noted on his entrance physical.  The examiner 
noted that the veteran had been discharged by a medical 
board, who determined that service did not aggravate his 
condition.  It was the examiner's opinion that the veteran's 
current medical problems were not the result of his military 
service but were due to his civilian employment as a heavy 
duty truck driver.  The examiner bolstered his opinion by 
stating that he was unable to find any justification that the 
veteran's active military service had significantly 
aggravated his known lower back and neck problems by the 
evidence of record.

In an August 2003 report, A. H., M.D. opined that because the 
veteran had been discharged with a back/spine condition, 
causation was, therefore, clear.  In support of his opinion, 
Dr. H. concluded that the veteran was pain-free prior to 
service and had back pain during service.  

The veteran maintains that his congenital low back disability 
was permanently aggravated as a result of the rigors of basic 
training sustained during military service.  At the outset, 
the Board notes that a low back disability was not "noted" 
on his July 1964 entrance examination.  Consequently, the 
veteran is presumed to have been in sound condition at entry, 
at least as far as his low back his concerned.  As already 
noted, to overcome the presumption of soundness, there must 
be both clear and unmistakable evidence that the claimed low 
back disability preexisted military service and clear and 
unmistakable evidence that it was not aggravated by service.   
As to the claimed low back disorder, the Board finds that 
although not noted at entrance into active service in July 
1964 (see July 1964 enlistment examination report), the 
overall evidence clearly and unmistakably establishes that 
congenital spondylolysis of the lumbar spine pre-existed the 
appellant's military service.  This determination is 
supported by a March 1967 Physical Evaluation Board, who 
determined that the veteran had a preexisting disability, 
namely spondylolysis at L5 on the left, and a VA physician in 
June 2003, who opined that the appellant had an L5 
spondylolisthesis that was not noted on this entrance 
physical.  Thus, the Board finds such evidence tantamount to 
clear and unmistakable evidence that the veteran's low back 
disability preexisted service.  The veteran does not contend 
otherwise nor has he proffered any evidence to the contrary.  

While spondylolysis is a congenital defect, not a disease, 
and therefore cannot be service-connected per se, a 
superimposed injury may occur in service, warranting service 
connection for the resulting disability, in this case a low 
back disability.  Thus, the next question is whether there is 
clear and unmistakable evidence that demonstrates that the 
pre-existing low back disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d at 109.  While a 
congenital low back disability may have existed prior to 
service, it does not appear that any alleged low back injury 
during service gave rise to a superimposed symptomatic 
spondylolysis.  
In support of the foregoing conclusion, the Board notes that 
when the veteran was seen for complaints of back pain in 
January 1966, there was only mild (italics added) low back 
distress on straight leg raising on either side and mild 
(italics added) distress on percussion over the spinous 
processes of the thoracic and lumbar vertebrae and over both 
sacro-iliac joints, but none that was more than slightly 
(italics added) uncomfortable.  In addition, an examination 
of the lumbar spine in February 1967 was essentially normal 
with the exception of some limitation in flexion of the 
lumbar spine.  At that time, neurosensory function of the 
lower extremities was normal.  Significantly, in March 1967, 
a Physical Evaluation Board determined that the veteran's 
preexisting spondylolysis at L5 on the left had not been 
aggravated by service.  

Furthermore, an October 2002 private treatment report 
reflects that the veteran indicated that he had been 
suffering from stiffening neck and back pain since the summer 
of 2000.  In addition, upon examination by VA in June 2003, 
the veteran  admitted that his back pain had gone from bad to 
worse as a result of driving a heavy eighteen wheel rig truck 
over building roads.  He related that the constant bouncing 
caused him to have severe pain in his neck and lumbar areas.  
Indeed, the VA examiner in June 2003 concluded, after an 
entire review of the claims file and a physical evaluation of 
the veteran, that his preexisting low back disorder, 
identified as spondylolisthesis, had not been aggravated by 
military service but by the appellant's employment as a heavy 
duty truck driver.  In fact, the examiner noted that the 
veteran was eventually placed on disability through workman's 
compensation.  Finally, the June 2003 VA examiner similarly 
concluded that there was no justification by the evidence of 
record that the veteran's military service had significantly 
aggravated his lower back problems.

In support of his claim, the veteran points to Dr. A. H.'s 
August 2003 statement to the effect that causation was clear 
as the veteran was discharged from service because of his 
back/spine condition.  Dr. H. bolstered his opinion by 
stating that the veteran was pain-free prior to service and 
that he experienced back pain during service.  While the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  As such, the Board is not bound to accept, as 
competent, that portion of a medical diagnosis (or opinion) 
that is based on a history supplied by the veteran, where 
that history is unsupported by the medical evidence.  See 
Gover v. West, 12 Vet. App. 109 (1999).  In this case, and 
despite the veteran's contention and testimony to the 
contrary, service medical records reflect that he was not 
pain-free prior to service.  In this regard, upon evaluation 
in January 1966, the veteran reported having low back pain 
since he was involved in a motor vehicle accident in 1962.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board is persuaded that the opinion of the VA examiner in 
June 2003 is most convincing in that he assessed all the 
records, recognized that the veteran's low back disorder had 
pre-existed service, and that there was no justification that 
the veteran's active military service significantly 
aggravated his known low back condition.  The VA examiner 
determined, after a review of the claims file and an 
extensive physical evaluation of the appellant, that his 
current low back problems were the result of the veteran's 
post-service employment as a heavy duty truck driver.  
Moreover, the VA examiner's opinion is entirely consistent 
with the veteran's statement during the examination that his 
back pain had gone from bad to worse since 2001, when he 
began driving a "18-wheel rig" heavy truck over building 
roads.  Where a medical expert has fairly considered all the 
evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 
493.  The Board does, in fact, adopt the VA examiner's June 
2003 opinion on which it bases its determination that service 
connection for a low back disorder is not warranted because 
the presumption of soundness has been rebutted by clear and 
unmistakable evidence that the veteran's low back disability 
preexisted service and was not aggravated by service.

2.  Depression and Peripheral Neuropathy

The veteran contends that he currently has depression and 
peripheral neuropathy of the lower extremities that are 
related to service, namely secondary to his current low back 
disability.  The Board notes that service connection is 
warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service medical records are entirely negative for any 
subjective complaints and clinical findings, treatment, and, 
most significantly, any diagnosis pertaining to either 
depression and peripheral neuropathy of the lower 
extremities.  The first post-service medical evidence of 
record of any depression and peripheral neuropathy of the 
lower extremities was in May 2001 and October 2002, 
respectively (see May 2001 and October 2002 private treatment 
reports, reflecting diagnoses of peripheral neuropathy and 
major depressive disorder, respectively).  Upon evaluation by 
VA in June 2003, the examiner specifically indicated that 
there was no indication of bilateral peripheral neuropathy of 
the hands, legs, or feet due to degenerative disk disease 
(see June 2003 VA peripheral nerve examination report).  

At the outset, the Board observes that since there is no 
evidence of a psychosis to a compensable degree within a year 
of the veteran's discharge from service, the presumption 
provisions of 38 C.F.R. §§ 3.307 and 3.309 are not applicable 
to the veteran.  Moreover, the diagnosed major depressive 
disorder and peripheral neuropathy of the lower extremities 
have not been linked by competent evidence or opinion to the 
veteran's period of service or to a service-connected 
disorder.  The evidence on file does not establish or even 
suggest such a relationship.  

With regards to secondary service connection, the veteran 
maintains that he has depression and peripheral neuropathy of 
the lower extremities, primarily as a result of his current 
low back disability.  Hence, it seems that the veteran has 
premised his awards for service connection for depression and 
peripheral neuropathy of the lower extremities upon the 
prospect of his having been awarded service connection for a 
low back disability.  The veteran's claim of entitlement to 
service connection for low back disability has been denied by 
the Board in the preceding paragraphs in the decision herein.  
In the absence of the primary disability, the secondary 
service connection claims obviously fail.  The Board observes 
in passing that the veteran's only service-connected 
disabilities (hearing loss and tinnitus) involve the ears and 
hearing, and the veteran does not contend, and the record 
does not show, that they have anything whatsoever to do with 
his depression and peripheral neuropathy of the lower 
extremities on appeal.

Thus, in the absence of evidence establishing an etiological 
relationship between the currently diagnosed depression and 
peripheral neuropathy of the lower extremities and either 
service or a service-connected disability, service connection 
for the aforementioned disabilities is not warranted.  Given 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and service connection for 
depression and peripheral neuropathy of the lower extremities 
under either the basis of direct service incurrence, or based 
upon a secondary relationship, must be denied.


ORDER

Service connection for a low back disorder is not warranted.  

Service connection for depression is denied. 

Service connection for peripheral neuropathy of the lower 
extremities is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


